Opinion filed November 10, 2022




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-22-00247-CV
                                   ___________

         IN THE INTEREST OF L.C. AND E.T., CHILDREN


                    On Appeal from the 326th District Court
                             Taylor County, Texas
                       Trial Court Cause No. 10315-CX


                     MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss her appeal. In the motion,
Appellant requests that her appeal be dismissed and prays that we enter an order
doing so. Accordingly, we dismiss this appeal pursuant to Appellant’s motion. See
TEX. R. APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and the appeal is dismissed.


November 10, 2022                                          PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.